                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION


BOBBY Y. WALLACE, JR. #314373                     CIVIL ACTION NO. 15-2823

VERSUS                                            JUDGE MAURICE S. HICKS, JR.

N. BURL CAIN                                      MAGISTRATE JUDGE HORNSBY


                                      JUDGMENT

        For the reasons assigned in the Report and Recommendation of the Magistrate

Judge previously filed herein, and having thoroughly reviewed the record, including the

written objections filed, and concurring with the findings of the Magistrate Judge under

the applicable law;

        IT IS ORDERED that Petitioner’s Petition for Writ of Habeas Corpus is denied.

        Rule 11 of the Rules Governing Section 2254 Proceedings for the U.S. District

Courts requires the district court to issue or deny a certificate of appealability when it

enters a final order adverse to the applicant. The court, after considering the record in

this case and the standard set forth in 28 U.S.C. Section 2253, denies a certificate of

appealability because the applicant has not made a substantial showing of the denial of

a constitutional right.

        THUS DONE AND SIGNED in Shreveport, Louisiana, this the 1st day of March,

2019.
